Citation Nr: 1519618	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  12-31 240A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased disability rating for the service-connected posttraumatic stress disorder (PTSD), and depressive disorder, rated as 50 percent disabling from April 12, 2010, and rated as 70 percent disabling from April 7, 2012.  

2.  Entitlement to an effective date prior to April 12, 2010 for the assignment of a disability rating in excess of 10 percent for the service-connected acquired psychiatric disorder.  

3  Entitlement to an effective date prior to April 7, 2012 and for the assignment of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Esquire


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which, in pertinent part, increased the 10 percent rating for the service-connected PTSD to 30 percent, effective from April 12, 2010.  The Veteran disagreed with the effective date of the award and the percentage assigned.

During the course of the appeal, the RO issued a rating decision in September 2012 which increased the 30 percent rating for the PTSD to 50 percent effective from April 12, 2010, and then further increased the 50 percent rating to 70 percent, effective from April 7, 2012.  The September 2012 rating decision also granted entitlement to a TDIU, effective from April 7, 2012.  As the award is not a complete grant of benefits, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

An August 2013 VA Form 21-22a shows that the Veteran appointed attorney Javier A. Centonzio to representative him in his appeal.  During the course of the appeal, the Veteran submitted another VA Form 21-22a in October 2014 showing that the Veteran appointed attorney Ralph J. Bratch (another attorney at the same law firm) to represent him in his appeal in lieu of Mr. Centonzio.  The October 2014 cover letter accompanying the VA Form 21-22a requests the RO to substitute Ralph J. Bratch's appearance for that of Javier A. Centonzio, and to see that Mr. Bratch receives copies of all future correspondence regarding the Veteran's appeal.  The 21-22a listed four other individually named administrative employees of Mr. Bratch's law firm, but Mr. Centonzio's name was not among those listed.  

On December 3, 2014, the RO issued a supplemental statement of the case addressing the issues on appeal as listed above.  Unfortunately, the RO carbon-copied (cc'd) Mr. Centonzio instead of the Veteran's current attorney, Mr. Bratch.  

One week later, on December 10, 2014, the RO issued a letter to Mr. Bratch acknowledging its receipt of the Veteran's appointment of Mr. Bratch as his representative and indicating that the Veteran's file and computer record were updated to reflect the correct representative.  The electronic record does not show that the RO sent another copy of the SSOC to Mr. Bratch following their acknowledgment of the change in representation.  

Although the SSOC was sent to the correct address of Mr. Bratch's law firm, it is not clear from the record whether he, or any of his associates, ever received it.  It appears that the change in representation occurred because Mr. Centonzio no longer worked at Mr. Bratch's law firm at the time the December 2014 SSOC was issued, although this is also not entirely clear.  While it is possible that a copy of the December 2014 SSOC eventually made its way to Mr. Bratch or one of his associates, the Board is not comfortable assuming such, particularly where, as here, Mr. Bratch did not provide any evidence or argument following issuance of the SSOC in December 2014.  As such, there is some doubt as to whether Mr. Bratch or one of his associates received it.  

In the interest of affording the Veteran due process of law, the case is remanded for the RO to send a copy of the December 2014 SSOC to the Veteran's current attorney representative, Mr. Bratch; and, he should be provided with an appropriate amount of time to respond.  

Accordingly, the case is REMANDED for the following action:

1.  Send a copy of the December 2014 SSOC to the Veteran's current attorney representative of record, Ralph J. Bratch, or one of his associates listed on the October 2014 VA Form 21-22a and allow the Veteran and his representative an appropriate time period to respond with any additional evidence and argument in support of his appeal before the claim is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

